Name: Council Directive 78/53/EEC of 19 December 1977 laying down additional provisions relating to the statistical surveys to be carried out by Member States on bovine livestock
 Type: Directive
 Subject Matter: nan
 Date Published: 1978-01-20

 Avis juridique important|31978L0053Council Directive 78/53/EEC of 19 December 1977 laying down additional provisions relating to the statistical surveys to be carried out by Member States on bovine livestock Official Journal L 016 , 20/01/1978 P. 0020 - 0021 Greek special edition: Chapter 03 Volume 19 P. 0251 Spanish special edition: Chapter 03 Volume 13 P. 0183 Portuguese special edition Chapter 03 Volume 13 P. 0183 ****( 1 ) OJ NO L 153 , 9 . 6 . 1973 , P . 25 . ( 2 ) OJ NO C 163 , 11 . 7 . 1977 , P . 73 . COUNCIL DIRECTIVE OF 19 DECEMBER 1977 LAYING DOWN ADDITIONAL PROVISIONS RELATING TO THE STATISTICAL SURVEYS TO BE CARRIED OUT BY MEMBER STATES ON BOVINE LIVESTOCK ( 78/53/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 209 THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 73/132/EEC OF 15 MAY 1973 ON THE STATISTICAL SURVEYS TO BE CARRIED OUT BY THE MEMBER STATES ON BOVINE LIVESTOCK , ON FORECASTS ON THE AVAILABILITY OF BOVINE ANIMALS FOR SLAUGHTER AND ON STATISTICS ON SLAUGHTERED BOVINE ANIMALS ( 1 ), HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), WHEREAS , IN ORDER TO PROMOTE THE APPROXIMATION OF SURVEY METHODS AND THE HARMONIZATION OF STATISTICS ON THE CATTLE SECTOR , CERTAIN PROVISIONS OF DIRECTIVE 73/132/EEC MUST BE CLARIFIED OR SUPPLEMENTED ; WHEREAS , FOR TECHNICAL REASONS , ITALY HAS NOT BEEN ABLE TO UPDATE THE SAMPLING BASE DURING THE PERIOD COVERED BY DIRECTIVE 73/132/EEC IN ORDER TO COMPLY WITH THE COMMUNITY MARGINS OF ERROR , AND THEREFORE DESIRES THE EXTENSION OF THE TERM OF VALIDITY OF THE DEROGATION PROVIDED FOR IN ARTICLE 4 OF THE SAID DIRECTIVE ; WHEREAS AN ANNUAL SURVEY IN DECEMBER HAS PROVED INADEQUATE FOR THE PURPOSES OF PERIODICALLY ADJUSTING SHORT-TERM FORECASTS OF THE POTENTIAL SUPPLY OF CATTLE ; WHEREAS CERTAIN PROVISIONS OF DIRECTIVE 73/132/EEC ARE APPLICABLE TO THE EXECUTION OF AN INTERMEDIATE SURVEY ; WHEREAS SPECIAL RULES RELATING TO THE TIME LIMITS FOR SUBMISSION OF THE RESULTS AND THE PERIOD FOR MAKING THE FORECASTS HAVE TO BE LAID DOWN IN THIS RESPECT ; WHEREAS THE FINANCIAL CONTRIBUTION OF THE COMMUNITY TOWARDS THE EXPENDITURE INCURRED BY THE MEMBER STATES IN CARRYING OUT THE SURVEYS PROVIDED FOR UNDER THIS DIRECTIVE MUST BE SPECIFIED , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 1 . THE TERM OF VALIDITY OF THE DEROGATION PROVIDED FOR IN ARTICLE 4 ( 3 ) OF DIRECTIVE 73/132/EEC SHALL BE EXTENDED TO 1980 FOR ITALY . 2 . ARTICLE 4 ( 4 ) OF DIRECTIVE 73/132/EEC SHALL BE REPLACED BY THE FOLLOWING : ' 4 . THE MEMBER STATES SHALL , IF NECESSARY , TAKE APPROPRIATE MEASURES TO ASSESS ERRORS OF OBSERVATION . ' 3 . ARTICLE 5 ( 4 ) OF DIRECTIVE 73/132/EEC SHALL BE REPLACED BY THE FOLLOWING : ' 4 . THE SURVEY RESULTS TO BE USED IN ACCORDANCE WITH PARAGRAPHS 2 AND 3 MAY BE OBTAINED FROM ONE OF THE TWO COMMUNITY SURVEYS CARRIED OUT DURING THE REFERENCE YEAR . ' 4 . ARTICLE 6 ( 1 ) OF DIRECTIVE 73/132/EEC SHALL BE REPLACED BY THE FOLLOWING : ' 1 . THE MEMBER STATES SHALL , ON THE BASIS OF THE RESULTS OF THE SURVEYS AND OF OTHER AVAILABLE DATA , ESTIMATE THE GROSS INDIGENOUS CATTLE PRODUCTION FOR THE TWO SIX-MONTH PERIODS BEGINNING ON 1 JANUARY AND 1 JULY RESPECTIVELY . THE GROSS INDIGENOUS CATTLE PRODUCTION SHALL INCLUDE ALL SLAUGHTERINGS OF CATTLE OF NATIVE AND FOREIGN ORIGIN , TOGETHER WITH THE FOREIGN TRADE BALANCE OF LIVE CATTLE . ' 5 . THE FIRST TWO LINES OF ARTICLE 6 ( 2 ) OF DIRECTIVE 73/132/EEC SHALL BE REPLACED BY THE FOLLOWING : ' THE ESTIMATE OF GROSS INDIGENOUS CATTLE PRODUCTION SHALL BE DRAWN UP FOR THE FOLLOWING CATEGORIES : ' ARTICLE 2 1 . THE MEMBER STATES SHALL CARRY OUT EACH YEAR AN INTERMEDIATE SURVEY OF THE BOVINE LIVESTOCK , USING ANY DAY IN MAY OR JUNE AS THE REFERENCE DATE . 2 . THE FIRST INTERMEDIATE SURVEY SHALL TAKE PLACE IN 1978 . 3 . THE PROVISIONS OF DIRECTIVE 73/132/EEC RELATING TO THE DECEMBER SURVEY SHALL BE APPLICABLE TO THE INTERMEDIATE SURVEY , EXCEPT FOR ARTICLE 5 ( 1 ) AND ( 2 ) OF THE SAID DIRECTIVE . HOWEVER , MEMBER STATES WHO EXPERIENCE DIFFICULTY IN INCLUDING IN THE QUESTIONNAIRE FOR THE INTERMEDIATE SURVEY OF ALL THE CATEGORIES REFERRED TO IN ARTICLE 3 OF DIRECTIVE 73/132/EEC MAY ESTIMATE , ON THE BASIS OF THE RESULTS OF THEIR NATIONAL SURVEYS , THE NUMBERS IN THE VARIOUS CATEGORIES OF CATTLE INTENDED FOR SLAUGHTER , AND OF HEIFERS OF ONE YEAR AND OVER . THE FOREGOING DEROGATION SHALL BE VALID UNTIL 1980 , UNLESS THE COUNCIL , ACTING ON A PROPOSAL FROM THE COMMISSION , DECIDES TO EXTEND THE TERM OF VALIDITY . 4 . MEMBER STATES SHALL NOTIFY THE COMMISSION OF THE PROVISIONAL RESULTS OF THE INTERMEDIATE SURVEY , WITHOUT A BREAKDOWN BY REGIONS , BY 30 SEPTEMBER AT THE LATEST . THE FINAL RESULTS SHALL BE NOTIFIED AS SOON AS POSSIBLE . ARTICLE 3 THE NECESSARY EXPENDITURE FOR CARRYING OUT DURING 1978 , 1979 AND 1980 THE SURVEYS PROVIDED FOR IN THIS DIRECTIVE SHALL BE CHARGED AS A FIXED SUM TO THE BUDGET OF THE EUROPEAN COMMUNITIES . ARTICLE 4 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 19 DECEMBER 1977 . FOR THE COUNCIL THE PRESIDENT H . SIMONET